52 U.S. 185 (____)
11 How. 185
THOMAS M. LEAGUE, PLAINTIFF IN ERROR,
v.
JOHN DE YOUNG, SURVEYOR FOR THE DISTRICT OF GALVESTON, AND SAMUEL P. BROWN, DEPUTY.
Supreme Court of United States.

*188 It was argued by Mr. Ovid F. Johnson and Mr. Wood, for the plaintiff in error, and Mr. Harris, for the defendant in error.
*200 Mr. Justice GRIER delivered the opinion of the court.
A brief statement of the history of this case will be necessary to a correct apprehension of the points involved.
By the colonization laws of Mexico in force in the State of Texas before their revolution, every married man who became a settler or colonist was entitled to a square league of land. In 1835, when Texas declared her independence, the faith of the republic was pledged that all who would perform the duties of citizens should receive the benefit of this law; accordingly, in the constitution of the new republic, adopted on the 17th of March, 1836, it was provided, that all white persons "residing in Texas on the day of the declaration of independence should be considered citizens of the republic, and if they had not previously received land under the colonization laws should be entitled, every head of a family to one league and labor of land," &c.
In 1837, December 14th, an act of the Congress of Texas was passed, establishing a land-office, and authorizing the appointment *201 of certain commissioners with power to grant certificates of claims to land to all persons who should make proof that they were entitled to them.
Immense numbers of these certificates were soon put in circulation, either forged or fraudulently obtained, which, if confirmed by surveys and patents, would soon have absorbed all the vacant land in the republic. To guard against such impositions, an act was passed on the 29th of January, 1840, entitled "An Act to detect fraudulent certificates," by which a new board of commissioners was appointed "to inspect the board of land commissioners of each county, and ascertain by satisfactory testimony what certificates were genuine and legal." All others not so reported were forbidden to be surveyed or patented. This was followed on the 4th of February, 1841, by a supplement, in which persons holding certificates not reported genuine and legal by the board of commissioners, were permitted to enter suit against the government, and have a trial by jury to establish the genuineness and validity of their certificates; and if found valid, and so certified by the court, the claimant should be entitled to a survey and patent.
In 1843, a statute of limitation was passed, requiring all suits to establish certificates and claims to be instituted before the 1st day of January, 1844.
Thus it appears that, after the 1st of January, 1844, all claimants of these head rights under the constitution of the republic and its land law of 1837 were barred, and their certificates of no validity whatever, unless suit has been brought and their genuineness established in a court of justice; and this continued to be the case, till the adoption of the new constitution, previous to the admission of Texas as a State of the Union, in 1845.
The eleventh article of that constitution provided as follows: 
"Sect. 1. All certificates for head right claims, issued to fictitious persons, or which were forged, and all locations and surveys thereon, are, and the same were, null and void from the beginning.
"Sect. 2. The District Courts shall be opened until the first day of July, one thousand eight hundred and forty-seven, for the establishment of certificates for head rights not recommended by the commissioners appointed under the act to detect fraudulent land certificates, and to provide for issuing patents to legal claimants; and the parties suing shall produce the like proof, and be subject to the requisitions, which were necessary, and were prescribed by law, to sustain the original applications for said certificates; and all certificates above referred *202 to, not established or sued upon before the period limited, shall be barred, and the said certificates, and all locations and surveys thereon, shall be for ever null and void; and all re-locations made on such surveys shall not be disturbed until the certificates are established as above directed."
This is a succinct history of the legislation complained of by the plaintiff. He instituted this action in the District Court of the State of Texas for the county of Galveston. It is a bill or petition for a mandamus to the defendants (who are the surveyor and the deputy surveyor of the district), commanding them to make a survey of a certain certificate granted on the 20th of June, 1838, by the land commissioners of the county of San Augustine to Colin T. McRea, for one league and labor of land, &c. The plaintiff claimed to be the assignee of this certificate. The defendants alleged in their answer, that they were forbidden by law to survey this certificate, as it had not been returned as genuine and legal by the commissioners under the act of the 29th of January, 1840, nor had any suit been brought to establish its genuineness before the first day of July, 1847, according to the provisions of the constitution. The court refused to grant the mandamus; and on writ of error to the Supreme Court of Texas, their judgment was affirmed.
To the judgment of the Supreme Court of the State this writ of error has been prosecuted, under the twenty-fifth section of the Judiciary Act.
The sum of the argument on which the plaintiff founds his claim to our interference seems to be, that the republic of Texas was under obligation to make these grants of land. That all grants made by the land commissioners under the act of 1837 were in their nature judicial decisions, and, whether fair or fraudulent, their validity could never after be inquired into. That such certificate constituted a perfect right to the quantity of land awarded, and all legislation of the republic of Texas, appointing new tribunals to examine their genuineness and legality, or to limit the time within which the holder or assignee of a certificate may demand a survey and patent, is void, because it impairs the obligation of contracts; and the eleventh section of the constitution of the State of Texas is void for the same reason.
If it were necessary for this court to consider these arguments, it would be a sufficient answer to say, 
1st. That the certificates are not in the nature of judicial decisions vesting title in the holders, whether forged or fraudulent.
2d. If they were judicial decisions, a State may grant new trials, and make new tribunals of review in order to detect *203 fraudulent grants or reverse fraudulent judgments, without impairing the obligation of any contract.
3d. Judgments as well as grants obtained by fraud or collusion are void, and confer no vested title; and a State may justly require those who claim that their grants are not of this character to make proof of their genuineness in some proper tribunal before they can be entitled to a survey or patent under them, and may limit the time within which suits may be instituted. The United States have pursued this course with regard to French and Spanish grants, and it has never been alleged that they thereby impaired their contract (contained in the treaty) to protect valid grants.
4th. The eleventh article of the constitution of the State of Texas avoids none but forged and fraudulent certificates, and extends the time within which valid ones may be established by suits against the State, and therefore annuls no vested rights and impairs the obligation of no contract, but, on the contrary, confers a right which had been lost and forfeited by the laches of the party.
5th. And lastly, if the Congress of Texas had abolished all these certificates, whether fraudulent or genuine; or if the people of Texas had done the same thing by their constitution adopted before their admission as a State of the Union, their right to do so could not be questioned by this court, under any power conferred upon them by the twenty-fifth section of the Judiciary Act.
There is no allegation that the legislature of the State of Texas has passed any law impairing the obligation of contracts, or affecting vested titles guaranteed by the treaty of union, since that State has been admitted as one of the States of this Union. The Constitution of the United States was made by, and for the protection of, the people of the United States. The restraints imposed by that instrument upon the legislative powers of the several States could affect them only after they became States of the Union, under the provisions of the Constitution, and had consented to be bound by it. It surely needs no argument to show that the validity of the legislation of a foreign state cannot be tested by the Constitution of the United States, or that the twenty-fifth section of the Judiciary Act confers no power on this court to annul their laws, however unjust or tyrannical. How far the people of the State of Texas are bound to acknowledge contracts or titles repudiated by the late republic, is a question to be decided by their own tribunals, and with which this court has no right to interfere under any power granted to them by the Constitution and acts of Congress.
*204 The judgment of the Supreme Court of Texas is therefore affirmed.

Order.
This cause came on to be heard on the transcript of the record from the Supreme Court of the State of Texas, and was argued by counsel. On consideration whereof, it is now here ordered, adjudged, and decreed by this court, that the decree of the said Supreme Court in this cause be, and the same is hereby, affirmed, with costs.